Citation Nr: 9926801	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  94-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for glaucoma of the eyes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 27th to 
November 30th, 1972.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1993 
rating decision by the Montgomery, Alabama, Regional Office 
(RO), which denied service connection for glaucoma of the 
eyes on the basis that glaucoma preexisted service and did 
not undergo a permanent increase in severity during service 
beyond natural progression of the disease process.  In August 
1996, the Board remanded the case for additional evidentiary 
and procedural development.  A November 1998 "Travel Board" 
hearing was held before the undersigned board member.  

In May 1999, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the issue in controversy, pursuant to 38 U.S.C.A. 
§ 7109 (West 1991) and 38 C.F.R. § 20.901 (1998).  In June 
1999, a VHA medical opinion was rendered.  The Board provided 
appellant's representative a copy thereof the following month 
with a letter, informing him that in the event he did not 
submit any additional evidence or argument within a certain 
period, it would be assumed he had no further evidence or 
argument to submit and the Board would proceed with the 
appeal.  Since no response was received, the case is now 
before the Board for final appellate review.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the issue on appeal, to the extent legally 
required, has been obtained by the RO.

2.  Appellant's eye disease, diagnosed as glaucoma, 
preexisted service and did not permanently increase in 
severity during service beyond natural progression of that 
disease process.


CONCLUSION OF LAW

Appellant's eye disease, diagnosed as glaucoma, was not 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1153 
(West 1991); 38 C.F.R. § 3.306(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim of entitlement to service connection 
for glaucoma of the eyes is arguably "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that the 
claim is plausible.  This being so, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of his claim.  
38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to the appellant.  
The service medical records for appellant's brief, 
approximately one-month period of service appear complete, 
and include a service entrance examination and a military 
Medical Evaluation Board report, each of which clinically 
noted impaired visual acuity and associated findings.  
Pursuant to the Board's August 1996 remand, an October 1996 
VA ophthalmologic medical opinion was rendered and additional 
private medical records were obtained.  In May 1999, the 
Board referred the case for a VHA medical opinion; and the 
following month, a VHA medical opinion was rendered as to the 
etiology of his currently manifested eye disorder.  Thus, the 
Board's remand directives have been substantially complied as 
will be explained in greater detail below.  

The RO has informed appellant that service connection for an 
eye disorder was denied on the basis that glaucoma preexisted 
service and did not undergo a permanent increase in severity 
during service beyond natural progression; and he was 
provided a December 1993 Statement of the Case and a 
September 1998 Supplemental Statement of the Case, which 
included relevant laws and regulations and a detailed 
explanation for the denial.  Appellant and his representative 
concede that appellant's eye disorder pre-existed service, 
but argue that it was aggravated by service.  See January 
1994 Substantive Appeal and November 1998 "Travel Board" 
hearing transcript.  Thus, the Board concludes that the duty 
to assist appellant, as contemplated by the provisions of 
38 U.S.C.A. § 5107(a), has been satisfied with respect to the 
appellate issue.

Appellant contends, and testified at a November 1998 "Travel 
Board" hearing, that prior to service, topical antiglaucoma 
medication controlled his glaucoma; that during service, his 
drill instructors threw away his topical antiglaucoma 
medication; and that as a result of the lack of antiglaucoma 
medication, his glaucoma substantially and permanently 
worsened in service.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110.  An issue for resolution is whether the 
preexisting eye disorder, diagnosed as glaucoma, underwent a 
permanent increase in severity during service that was not 
due to the natural progress of that disease.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b). 

On September 27, 1972 service entrance examination, appellant 
was clinically noted to have uncorrected defective visual 
acuity ("20/400" in the right eye and "20/400+" in the 
left eye); and it was indicated that he wore eyeglasses.  
Parenthetically, although refractive error was diagnosed on 
service entrance examination, refractive error of the eye may 
not be service connected (except where there is superimposed 
disease or injury, service connection for resultant 
disability may be warranted).  38 C.F.R. § 3.303; O.G.C. 
Prec. 82-90, 55 Fed. Reg. 45,711 (1990) (Precedent Opinion of 
the VA General Counsel).  

Appellant's service medical records reflect that on October 
4, 1972, uncorrected defective visual acuity was recorded as 
"20/400" in the right eye and "light perception" in the 
left eye.  On further diagnostic testing, glaucoma with no 
visual acuity in the left eye was indicated.  On October 20, 
1972 hospitalization for Medical Board examination purposes, 
appellant stated that at age 8, he had been struck in the 
left eye with a stick; and that several months prior to 
service entrance, after he had noticed decreasing vision in 
the left eye since the prior year, an optometric examination 
had revealed decreased vision in that eye; glaucoma was 
diagnosed; and topical therapy was implemeted with 
Pilocarpine and Epinephrine.  He further stated that after 
divulging his ocular condition to the recruiting officer, he 
had easily passed the service entrance examination; and that 
shortly after service arrival, after his drill instructors 
threw away his topical antiglaucoma medication, he had 
experienced several episodes of blurred vision in the right 
eye.  Current clinical findings included applanation tension 
of 59, bilaterally.  Corrected visual acuity was "20/20" in 
the right eye and "counts fingers at three feet" in the 
left eye.  It was noted that he was placed back on 
Pilocarpine and Epinephrine and within 24 hours of hospital 
admission, applanation tensions were 23 in the right eye and 
50 in the left eye; and that on October 24th, applanation 
tensions were 19 in the right eye and 52 in the left eye.  It 
was the opinion of that Medical Board that appellant was 
unfit for service on account of juvenile glaucoma of the 
eyes; and amaurosis with optic atrophy of the left eye.  
Significantly, that Medical Board opined that the origin of 
condition was "EPTE [existed prior to enlistment] - NOT 
AGGRAVATED BY SERVICE."  That medical opinion is a very 
strong piece of negative evidence as to whether appellant's 
pre-service glaucoma underwent a permanent increase in 
severity during service beyond natural progression.  

Post-service private medical records reveal that in May 1973, 
severe glaucoma of the eyes was noted.  In 1975, right eye 
surgery was performed; and absolute glaucoma of the left eye 
with juvenile glaucoma of both eyes was diagnosed.  In 1977, 
enucleation of the left eye due to absolute glaucoma was 
accomplished.  

An April 1993 written statement from Curtis L. Adams, M.D., 
reported, in pertinent part, that he had initially treated 
appellant in 1971 for advanced glaucoma with myopia; that the 
glaucoma was much worse in the left eye; and that best visual 
acuity "at that time" was "20/30 in the right eye and 
"20/80" in the left eye.  Subsequent private medical 
statements dated in 1988 and 1989 reported a history of 
severe glaucoma since age 12.  

In August 1996, the Board remanded the case, in part, to have 
a VA ophthalmologist opine as to the probability that 
appellant's pre-service glaucoma underwent a permanent 
increase in severity during service beyond natural 
progression of the disease process.  As the Board pointed out 
in a subsequent May 1999 VHA opinion request, in the October 
1996 medical opinion that was rendered, a VA ophthalmologist 
stated, in part, that as a result of discontinuation of 
antiglaucoma medication, it may be assumed that some 
additional progression of damage at the cellular level may 
have occurred; that with respect to the right eye, "any such 
additional damage that may have occurred was not sufficient 
to be detectable in visual acuity, visual field, or optic 
disc changes"; and that with respect to the left eye, it was 
noted that the "only documented change in the patient's 
status is a change in visual acuity from 20/400 to counting 
fingers at three feet."  As the Board further pointed out in 
that VHA opinion request, although the medical opinion stated 
that additional progression of damage at the cellular level 
may have occurred as a result of discontinuation of 
antiglaucoma medication, it was unclear whether this was 
intended as mere speculation; that although the medical 
opinion discussed the lack of detectable additional damage of 
the right eye in terms of visual acuity, visual field, and 
optic disc changes, it was unclear whether this was intended 
as an all-inclusive list of ocular changes involving the 
right eye; that although the medical opinion stated that 
there was a detectable change in visual acuity involving the 
left eye, the significance thereof was not explicitly 
discussed (i.e., was said visual acuity change permanent and, 
if so, was it probably due to additional progression of 
damage at the cellular level from discontinuation of 
antiglaucoma medication); and that in short, the medical 
opinion rendered did not explicitly state whether it was as 
likely than not that as a result of discontinuation of 
antiglaucoma medication, some additional permanent increase 
in severity of the underlying glaucoma involving each eye 
occurred beyond natural progression of the disease process.  

Accordingly, in its VHA medical opinion request, the Board 
requested that an ophthalmologist review the entire claims 
folder and furnish an opinion with respect to the following 
questions:  

1.  Is it more likely than not that 
additional progression of damage at the 
cellular level in the right eye occurred 
as a result of discontinuation of 
glaucoma medication during service; and 
if so, did it result in a permanent 
increase in severity involving that eye 
beyond the natural progression of the 
glaucoma disease process?  

2.  Is it more likely than not that 
additional progression of damage at the 
cellular level in the left eye occurred 
as a result of discontinuation of 
glaucoma medication during service; and 
if so, did it result in a permanent 
increase in severity involving that eye 
beyond the natural progression of the 
glaucoma disease process?

Please comment on the significance, if 
any, regarding the October 31, 1972 
military Medical Board report, which 
diagnosed juvenile glaucoma of the eyes 
and left eye amaurosis/optic atrophy; and 
noted the origin of condition as existing 
prior to enlistment and "not aggravated 
by service."  Specifically, do you agree 
or disagree with that finding, and why?

In a VHA medical opinion rendered in June 1999, the 
ophthalmologist stated that he had reviewed the entire claims 
folder and concluded that it was unlikely that additonal 
progression of damage to either eye resulted from 
discontinuation of antiglaucoma medication during service 
beyond natural progression.  This is a substantial negative 
piece of evidence with respect to the etiological question in 
controversy.  He further explained that the right eye 
glaucoma was "diagnosed at a relatively late stage; the 
optic nerve damage was marked, and the high intraocular 
pressure was longstanding (clear central cornea) and 
difficult to control."  With respect to the left eye, he 
stated that the "glaucoma was diagnosed at an extremely late 
stage with extensive loss of optic nerve tissue, implying a 
longstanding disease."  He stated that the glaucoma was 
described by Dr. Adams in 1971 as "advanced."  The 
ophthalmologist opined that the glaucoma was "late in its 
diagnosis, difficult to treat, marked in its severity, and 
preceded the patient's enlistment."  He explained further 
that "[t]he physical findings of the ocular exam in October 
1972 describe marked field loss and glaucomatous cupping of 
the optic nerve which require months to achieve.  Also, the 
central corneal clarity in the presence of markedly elevated 
intraocular pressure implies a slow and gradual intraocular 
pressure rise."  

This June 1999 VHA medical opinion is given greater 
evidentiary weight than the October 1996 VA ophthalmologic 
medical opinion, since the former was based upon review of 
the entire claims folder (including that latter medical 
opinion) and was unequivocal in its specific medical 
conclusions rendered.  Additionally, that June 1999 VHA 
medical opinion is consistent with the other strongly 
negative evidence, which includes an October 1972 military 
Medical Board opinion that the pre-service eye condition was 
not aggravated by service.  Appellant has not submitted any 
competent clinical evidence to rebut those VHA and military 
Medical Board opinions as to the etiology of his eye 
disorder.  

Lay statements are not competent evidence with respect to 
medical causation; and appellant is not qualified to offer 
medical opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, appellant lacks the medical 
expertise to offer an opinion as to whether his pre-service 
eye disorder, diagnosed as glaucoma, underwent a permanent 
in-service increase in severity beyond the natural 
progression of that disease, since this requires medical 
opinion.  Thus, even assuming that the pre-service eye 
disorder, diagnosed as glaucoma, underwent an increase in 
severity during service, the presumption of aggravation has 
been rebutted by clear and unmistakable evidence, namely the 
June 1999 VHA ophthalmologic medical opinion that it was 
unlikely that additonal progression of damage to either eye 
resulted from discontinuation of antiglaucoma medication 
during service beyond natural progression; and the military 
Medical Board opinion that the pre-service eye condition was 
not aggravated by service.  

After weighing the competent evidence of record, the Board 
concludes that the negative evidence outweighs the positive 
and persuasively indicates that appellant's eye disease, 
diagnosed as glaucoma, preexisted service and did not 
permanently increase in severity during service beyond 
natural progression of that disease process.  Thus, service 
connection for glaucoma of the eyes is not warranted, for the 
aforestated reasons.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§ 3.306(b).  


ORDER

Service connection for glaucoma of the eyes is denied.  




		
	
	Member, Board of Veterans' Appeals



 

